Exhibit 10.3

 

Documentary stamp tax in the amount of $2,450 has been paid upon the recordation
of the mortgage on the real property located at 798 Airport Road, Panama City,
Florida 32405 that is being pledged as security for this obligation and
documentary stamp tax in the amount of $1,750 has been paid on the recordation
of the leasehold mortgage on the borrower’s leasehold interest on the real
property located at 2500 North Tamiami Trail North, Suites 215-216, 219-222 and
231-232, Naples, Florida 34103 that is also being pledged as additional security
for this obligation.

 

PROMISSORY NOTE

 

$35,000,000    February 28, 2005

 

FOR VALUE RECEIVED, Devcon Security Services Corp., a Delaware corporation
(“Services”) and Devcon Security Holdings, Inc., a Florida corporation
(“Holdings”, together with Services, the “Borrowers”), hereby jointly and
severally, promise to pay to the order of CIT FINANCIAL USA, INC. (the “Lender”)
the principal amount of THIRTY FIVE MILLION DOLLARS ($35,000,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Advances made by the Lender to the Borrowers under the Credit Agreement referred
to below) pursuant to the terms of the Credit Agreement dated February 28, 2005
by and among the Borrowers, the other Borrowers signatory thereto from time to
time, CIT Financial USA, Inc., individually as the Lender, and in its capacity
as Agent, for itself and the other Lenders signatory thereto from time to time
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”).
This Promissory Note is one of the Notes referred to in the Credit Agreement.
Terms capitalized but not defined herein shall have the meanings given to them
respectively in the Credit Agreement. Reference is made to the Credit Agreement
for a statement of the terms and conditions under which each Advance evidenced
hereby has been made, is secured, and may be prepaid or accelerated.

 

Until maturity (whether by acceleration or otherwise) interest shall accrue and
be payable on the outstanding principal balance hereof at the annual rates of
interest set forth in Section 2.4 of the Credit Agreement. Interest based on the
LIBOR Rate shall be calculated on the basis of a 360-day year for the actual
number of days occurring in the period for which such interest is payable.
Interest based on the Base Rate shall be calculated on the basis of a
365/366-day year for the actual number of days occurring in the period for which
such interest is payable. In accordance with the provisions of Sections 2.4(e)
and 10.2(a) of the Credit Agreement, interest may accrue at the Default Rate.
Principal and accrued interest shall be payable in accordance with the terms and
conditions of the Credit Agreement.

 

All amounts payable by any Borrower to the Lender hereunder shall be paid in
accordance with Section 2.8 of the Credit Agreement in immediately available
funds.

 

Each Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

 

The construction, interpretation and enforcement of this Note shall be governed
by the internal laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each Borrower has
caused this Promissory Note to be executed by its duly authorized officer as of
the day and year first above written.

 

DEVCON SECURITY SERVICES CORP. By:  

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:   Stephen J. Ruzika Title:   President DEVCON SECURITY HOLDINGS, INC. By:
 

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:   Stephen J. Ruzika Title:   President

 

-2-